Order filed February 28, 2013.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-12-01129-CR
                                ____________

                          FEONA MASON, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 178th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1282035


                                   ORDER

      On December 10, 2012, appellant, Feona Mason, filed a notice of appeal
from the judgment of conviction in this case. Companion cases are currently
pending in the Court of Appeals for the First District of Texas under case numbers
01-12-01138-CR, 01-12-01139-CR, 01-12-01140-CR, & 02-12-01141-CR, styled
Jerome Goody v. State of Texas, and 01-12-01144-CR, 01-12-01145-CR, & 01-12-
01146-CR, styled Jay Scott Garrison v. State of Texas. In addition, two other
companion cases filed under our number 14-13-00019-CR and 14-13-00020-CR,
styled Charles Davis v. State of Texas, are ordered transferred to the Court of
Appeals for the First District of Texas by separate order filed this date.

      It is ORDERED that the appeal docketed under this court=s appellate case
number 14-12-01129-CR is transferred to the Court of Appeals for the First
District of Texas pursuant to Texas Government Code section 22.202(h),
governing assignment of companion cases to the same court of appeals. The Clerk
of this Court is directed to transfer all papers filed in the case, and certify all
Orders made, to the Court of Appeals for the First District of Texas.

                                   PER CURIAM




                                           2